UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): April 29, 2014 REPUBLIC FIRST BANCORP, INC. (Exact name of registrant as specified in its charter) Pennsylvania 000-17007 23-2486815 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 50 South 16th Street, Suite 2400, Philadelphia, PA19102 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:(215)-735-4422 N/A Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On April29, 2014, Republic First Bancorp,Inc. (the“Company”) held its Annual Meeting of Shareholders for which the Board of Directors solicited proxies.At the Annual Meeting, the Company’s shareholders voted on the following proposals stated in the Proxy Statement dated March26, 2014. The proposals voted on and approved by the Company’s shareholders at the Annual Meeting were as follows: Proposal 1 – Election of Directors Each of the following director nominees was elected as a Class I director to serve for a three-year term until the 2017 Annual Meeting of Shareholders and until his successor has been elected and qualified. Nominee Votes For Votes Withheld Broker Non-Votes Harry D. Madonna Brian P. Tierney Proposal 2 – Approval of the 2014 Republic First Bancorp, Inc. Equity Incentive Plan The Company’s 2014 Equity Incentive Plan, as described in the proxy statement, was approved by the shareholders. Votes For Votes Against Votes Abstained Broker Non-Votes Proposal 3 – Ratification of Appointment of Independent Registered Public Accounting Firm The shareholders ratified the appointment of BDO USA, LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2014. Votes For Votes Against Votes Abstained Broker Non-Votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. REPUBLIC FIRST BANCORP, INC. Date:April 30, 2014 By: /s/ Frank A. Cavallaro Frank A. Cavallaro Executive Vice President and Chief Financial Officer
